       Case 3:19-mj-01900-MSB Document 7 Filed 05/09/19 PageID.30 Page 1 of 3




 1 ROBERT S. BREWER, JR.
     United States Attorney
 2 ROSANNA E. GIBSON
     Assistant United States Attorney
 3 Maryland State Bar No. 1407150002
     United States Attorney’s Office
 4 880 Front Street, Room 6293
     San Diego, California 92101-8893
 5 Email: Rose.Gibson@crt.usdoj.gov

 6 Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                       Case No.: 19MJ1900-KSC
11
                   Plaintiff,
12
             v.                                       NOTICE OF APPEARANCE
13
      JOHN N. EARNEST,
14
                   Defendant.
15

16
           TO THE CLERK OF COURT AND ALL PARTIES OF RECORD
17
           I, the undersigned attorney, enter my appearance as lead counsel for the United
18
     States in the above-captioned case. I certify that I am admitted to practice in this court
19
     or authorized to practice under CivLR 83.3.c.3-4.
20
           The following government attorneys (who are admitted to practice in this court
21
     or authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,
22
     should be listed as lead counsel for CM/ECF purposes, and should receive all Notices
23
     of Electronic Filings relating to activity in this case:
24
                  Name
25

26
           Effective this date, the following attorneys are no longer associated with this case
27
     and should not receive any further Notices of Electronic Filings relating to activity in
28
      Case 3:19-mj-01900-MSB Document 7 Filed 05/09/19 PageID.31 Page 2 of 3



 1 this case (if the generic “U.S. Attorney CR” is still listed as active in this case in

 2 CM/ECF, please terminate this association):

 3              Name
 4              None.
 5

 6        Please feel free to call me if you have any questions about this notice.
 7        DATED: May 9, 2019.
 8                                         Respectfully submitted,
 9                                         Robert S. Brewer, Jr.
                                           United States Attorney
10
                                           s/ ROSANNA E. GIBSON
11                                         ROSANNA E. GIBSON
                                           Assistant U.S. Attorney
12                                         Attorneys for Plaintiff
                                           United States of America
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               2
       Case 3:19-mj-01900-MSB Document 7 Filed 05/09/19 PageID.32 Page 3 of 3



 1                             UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3   UNITED STATES OF AMERICA,                     Case No.: 19MJ1900-KSC
 4                Plaintiff,
 5          v.                                     CERTIFICATE OF SERVICE
 6   JOHN T. EARNEST,
 7                Defendant.
 8

 9

10         I, the undersigned declare under penalty of perjury, that I am over the age
11 eighteen years and I am not a party to the above-entitled action; that I served the

12 following document: Notice of Appearance, in the following manner: by electronically

13 filing with the U.S. District Court for the Southern District of California using its ECF

14 System.

15         Dated: May 9, 2019.
16
                                           Robert S. Brewer, Jr.
17                                         United States Attorney
18                                         s/ ROSANNA E. GIBSON
                                           ROSANNA E. GIBSON
19                                         Assistant U.S. Attorney
                                           Attorneys for Plaintiff
20                                         United States of America
21

22

23

24

25

26

27

28

                                               3
